DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a collection subsystem”, “analysis subsystem”, “authenticating subsystem”, “presentation subsystem”, and “data governance framework” configured to perform various tasks in claims 1, 5-7, and 15.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1, 8, and 16 are objected to because of the following informalities: the claims recite “one or more data domain”, which should be “one or more data domains”. Appropriate correction is required.
Claims 2, 10, and 18 are objected to because of the following informalities: the claims should read “wherein the data[[ ]]set parameters comprise[[s]] details…”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method; however, claim 5 upon which the claims depend upon is directed to a system. Thus, there is insufficient antecedent basis for these claims.
Claims 2-3, 5-7, 9-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, and 18 recite “data source, data location, data type and data attributes and links”.
Firstly, it is unclear whether it is “data attributes” and “data links”, or simply “links” (as there are two instances of “and” in this sentence).
Secondly, it cannot be ascertained the differences between “[data] links” versus “data location” and “data source”, particularly in view of the Specification, [0032] (“The collection subsystem 20 also collects location information of the obtained reference datasets. For example, the system 10 collects link details or source details of different websites...”).
Lastly, it is unclear the difference between “data source” and “data location”.
Claims 3, 11, and 19 recite “the” application’s graphical user interface (GUI). There is insufficient antecedent basis for this limitation.
Claims 5 and 13 recite “wherein in validate quality of the processed reference datasets based on a data governance framework, the authentication subsystem is configured to…”. It is unclear what is the relationship between the first and second parts of these claims.
Claims 5 and 13 also recite “automatically rectify the determined errors in the validated reference datasets by replacing correct values in the reference datasets”. It cannot be ascertained whether this is the “obtained” reference dataset at the collection subsystem, or the reference dataset stored at the external data sources. For purposes of examination, this has been taken to mean the “obtained” reference dataset (however, note that a simple amendment to “obtained” reference dataset does not appear to be supported by the Specification, and so attempting to amend to this would result in a 112(a), lack of written description if no support can be found).
Claims 6 and 14 recite “modifying the data quality based on data quality score”. There is insufficient antecedent basis for this limitation.
Additionally, it cannot be ascertained what “data quality” is in the context of the claimed invention, as there is no mention as to what form the “data quality” takes, or how it is associated with the claimed invention.
Claims 7 and 15 recite “create control of data entry”. It is unclear what is meant by such a limitation in the context of the claimed invention.
Claims 7 and 15 further recite “create defined taxonomy guidelines”. It is unclear what is “defined taxonomy guidelines” in the context of the claimed invention, as taxonomies are a form of structure, and it is unclear where how a “guideline” might have a relationship to the rest of the claimed invention, much less to the “defined taxonomy” that is being claimed.
Claims 7 and 15 further recite “real time updates of information and industry best practices”. It is unclear whether “real time updates” and “industry best practices” is supposed to occur together. Additionally, it is unclear what is meant by “industry best practices” in the context of the claimed invention, i.e., how it relates to the rest of the claimed invention.
Claims 9-15 are rejected for at least by virtue of their dependency on claim 5, and for failing to cure the deficiencies of claim 5.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recites the same claim limitations as claim 5 upon which claim 13 depends upon, and thus fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 8, and 16 recite processing obtained reference datasets, and performing one or more tasks for the processed reference datasets. Similarly, dependent claims 6 and 14 recite modifying a data quality based on data quality score, and adding related parameters to the reference datasets. Dependent claims 7 and 15 recite creating standardized formats of the reference dataset, create control of data entry, create defined taxonomy guidelines and industry best practices. These are certain methods of organizing human activity.
Independent claims 1, 8, and 16 further recite validating quality of the processed reference datasets based on a data governance framework that comprises format, origin, relationship, usage, and management parameters. Similarly, dependent claims 5 and 13 recite determining if there are any errors in the validated reference datasets, and rectifying the determined errors in the validated reference datasets by replacing correct values in the reference dataset, which recites a mental task or process. These recite an observation, evaluation, and/or judgment, which falls under the “Mental Processes” grouping of abstract ideas.
Therefore, the claims fall under both the “Certain Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (processor, memory), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Similarly, the independent claims further recite that the obtained reference datasets are processed “using one or more artificial intelligence-based methods”, that “automated” tasks are performed “using one or more prestored rules”, and that the validated reference datasets are published “to one or more access points using one or more application programming interfaces”. This is nothing more than an attempt to link the claims to a particular technological environment—namely, implementation via computers.

Additionally, the claims variously recite insignificant extra-solution activities that amount to nothing more than tangential or nominal addition to the claims. In particular, independent claims 1, 8, and 16 recite obtaining reference datasets from one or more external data sources. This is nothing more than the insignificant pre-solution activity of collecting or gathering data. Additionally, the independent claims further recite publishing the validated reference datasets. This is nothing more than an insignificant post-solution activity, which is unrelated to how the processing and validation of the datasets are performed. Similarly, dependent claims 6 and 14, claims 7 and 15, and claims 9 and 17 recite that the reference datasets are updated, which is an insignificant extra-solution activity.
Additionally, the claims variously recite insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result. Independent claims recite that the datasets “associated with one or more data domain[s]” where each of the reference datasets comprises dataset parameters, that validation is “based on a data governance framework, wherein the data governance framework comprises format, origin, relationship, usage, and management parameters”. Dependent claims 2, 10, and 18 have the data set parameters limited to details representative of data source, data location, data type and data attributes and links. Dependent claims 4, 12 and 20 recite that the ETL of reference datasets are performed “with an extraction frequency plan”. Dependent claims 6 and 14 recite that the update of the reference datasets are “periodic” and “based on the frequency of data extraction required”. Dependent claims 7 and 15 recite that the updates of information are “real time”.
Similarly, dependent claims 3, 11, and 19 recite the one or more automated tasks being a variety of tasks. Dependent claims 4, 12, and 20 recite that the ETL of reference datasets are performed with an extraction frequency plan. Dependent claims 7 and 15 also attempt to state that the data governance framework creates standardized formats of the reference dataset, creates control of data entry, creates defined taxonomy guidelines, and real updates of information and industry best practices. However, such mere narrowing does not amount to significantly more than the abstract idea. However, as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more to it”. See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. . . . [L]imitation of the claims to a particular field of information . . . does not move the claims out of the realm of abstract ideas”).
Thus, such limitations do nothing more than attempt to limit the claims to a particular context, i.e., a field-of-use, which is not enough to amount to significantly more. This is because the various steps themselves are recited at a high level of generality, directed to a resulting goal or effect rather than a concrete embodiment of the abstract idea.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Additionally, the claims variously recite obtaining (i.e., receiving), transmitting and updating stored data. These are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” (with regards to the obtaining and transmitting steps); “Electronic recordkeeping” (with regards to the updating stored data step1)).

Even as an ordered combination, the claims as a whole do not contain any additional elements that amount to significantly more. The claims do nothing more than recite the abstract idea of gathering data from various sources, manipulating the data (i.e., via a data governance framework), validating the data, correcting errors in data, and publishing/transmitting this data. The claims do not, however, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field. Rather, the claims recite various steps at a high level of generality that are directed to the result or effect, i.e., a desired goal, rather than a particular manner of achieving the result.
However, a desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims do not explain how—by what particular process or structure—the system goes beyond providing merely an environment for data collection and validation to occur.
Essentially, the claims are not directed to a particular manner as to how—by what particular process or structure—the computer determines how data transformation or manipulation, and data validation occurs, but merely states the resulting goal or effect that data is somehow transformed/manipulated, validated, and errors corrected. The claims require no improved computing structures, just already available computers and generic computing structures, e.g., a generic storage, list, user interface, with their already available basic functions, to use as tools in executing the claimed process.2
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calusinski et al. (“Calusinski”) (US 2006/0247944 A1), in view of Wang et al. (“Wang”) (US 2019/0102430 A1).
	Regarding claim 1: Calusinski teaches A system for reference dataset management in a computing environment, the system comprising:
	a hardware processor; and a memory coupled to the hardware processor, wherein the memory comprises a set of program instructions in the form of a plurality of subsystems, configured to be executed by the hardware processor (Calusinski, [0054] and [0536-0538], where the disclosed system may be implemented as a computer usable medium, e.g., a program storage device, having computer readable program code comprising a set of instructions for causing a computer to effect the disclosed steps. See Calusinski, [0279], where the reference data utility and its operations may be implemented by a processor’s storage and software. Note that “processor’s storage” implies the storage is coupled to the processor), wherein the plurality of subsystems comprises:
	a collection subsystem configured to obtain reference datasets … from one or more external data sources (Calusinski, [0160], where the reference data utility receives data from various data sources, and administers and configures input processing and cleansing of data using source profiles), wherein each of the reference datasets comprises dataset parameters (Calusinski, [0160], where a source profile contains information characterizing the behavior of a data source used by a reference data utility. See also Calusinski, [0153], where a source dataset may be uniquely identified by a source dataset identifier for the providing source. See Calusinski, [0154], where the source dataset description may contain information describing the structure, content of the source dataset, and constraints on the values of the values of attributes appearing in items of the source dataset, which is provided by the source responsible for the source dataset);
	an analysis subsystem configured to:
	process the obtained reference datasets … (Calusinski, [0141], where the disclosed reference data utility administers and configures input processing and cleansing of data received from all data sources); and
	perform one or more automated tasks for the processed reference datasets using one or more prestored rules (Calusinski, [0160], where the reference data utility uses its collection of source profiles to administer and configure input processing and cleansing of data received from all data sources; see Calusinski, [0036], where the cleansing includes at least one of automated execution of at least one rule from at least one rule set containing source-specific cleansing rules (i.e., “perform one or more automated tasks for the processed reference datasets using…rules”). See Calusinski, [0210], where source profiles for refining subsequent processing of a received dataset (i.e., “rules”) are stored in the reference data repository 20 (i.e., “prestored”));
	an authenticating subsystem configured to validate quality of the processed reference datasets based on a data governance framework (Calusinski, [0041], where the at least one rule set can comprise at least one rule taken from a group of rules comprising validation, normalization, and source-specific cleansing, including rules for checking value consistency with other relevant values; rules for checking structural consistency; and rules for checking consistency of source elements with other relevant source elements), wherein the data governance framework comprises format, origin, … usage, and management parameters (Calusinski, [0233], where the input and output datasets are specified, including certain data formats. See Calusinski, [0222], where new metadata information characterizing a source is handled by creating or updating a source profile, data element 51, for each source providing source datasets. This includes authentication tokens to validate a source as the origin of arriving data, formats, encodings and protocols for receiving datasets from the source (i.e., “format, origin…parameters”); as well as contact arrangements for correction interactions, reporting arrangements, data access and updated authorizations granted to agents acting for the source (i.e., “management parameters”). See Calusinski, [0121], where data driven computational service registry contains access information, which can grant entitlement3 to specific clients of the reference data utility (i.e., “usage”)); and
	a presentation subsystem configured to publish the validated reference datasets to one or more access points … (Calusinski, [0120] and [0243], where the results, i.e., output data, is returned which is either delivered to the requester or stored for the requestor in the repository. See also Calusinski, [0065], where data cleansing and quality assurance of the received reference data in response to requests from clients, storing the (cleansed, i.e., “validated”) reference data in the repository allowing retrieval and delivery of retrieved data to clients. See also Calusinski, [0178], where the system delivers reference data through a shared repository).
	Although Calusinski does not appear to explicitly state that a data governance framework is utilized, Calusinski discloses that various output rules are utilized. Therefore, one of ordinary skill in the art would have been suggested to modify Calusinski to explicitly include a framework for the data governance rules as claimed with the motivation of more particularly structuring and standardizing the rules for increased efficiency in processing client requests.
	Calusinski does not appear to explicitly teach [wherein the reference datasets are] associated with one or more data domain[s]; [process the obtained reference datasets] using one or more artificial intelligence-based methods; [wherein the data governance framework comprises] relationship [parameters]; [and publishing to one or more access points] using one or more application programming interfaces.
	Wang teaches [wherein the reference datasets are] associated with one or more data domain[s] (Wang, [0042], where a knowledge schema based on known or standard industry ontologies may be used for data onboarding involving the collection of raw data, normalized data, and related metadata using defined data transformations and model ETL processes);
	[process the obtained reference datasets] using one or more artificial intelligence-based methods (Wang, [0042], where the knowledge assist extraction performs data analytics to extract insights from the relationship determined to be present in the data, and automatically apply rules for engine deployment to tag and classify the data using artificial intelligence (AI) and machine learning (ML) frameworks);
	[wherein the data governance framework comprises] relationship [parameters] (Wang, [0026], where the data layer that handles ingesting, processing, storing, and retrieving of incoming or stored data may be used in conjunction with multiple data ontologies, e.g., schemas, which may contain definitions of entity types and relationship types (i.e., “relationship…parameters”)); [and]
[publishing to one or more access points] using one or more application programming interfaces (Wang, [0039], where an application program interface (API) may be used to provide information to a requester of information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Calusinski and Wang (hereinafter “Calusinski as modified”) by (1) utilizing artificial intelligence methods with the motivation of automatically learning and processing the datasets with little human intervention, thereby reducing manual work; (2) having datasets corresponding to certain domains, including relationship information, with the motivation of contextualizing information relating to the data, thereby facilitating more relevant and accurate information extraction via domain specific knowledge (Wang, [0024]); and (3) utilizing an API for ease of integration and automating communication tasks with the receiving endpoints.

	Regarding claim 2: Calusinski as modified teaches The system of claim 1, wherein data set parameters comprises details representative of data source, data location, data type and data attributes and links (Calusinski, [0153], where a source dataset may be uniquely identified by a source dataset identifier for the providing source. See Calusinski, [0154], where the source dataset description may contain information describing the structure, content of the source dataset (i.e., “data attribute”), which is provided by the source responsible for the source dataset. See Calusinski, [0304], where the repository is formed with the necessary information element structures in place (i.e., “data…links”).
See Wang, [0026-0027], where the data layer handles ingesting, processing, storing, and retrieving of incoming or stored data, and may be used in conjunction with multiple data ontologies, e.g., schemas. Such ontologies may include entity type and relationship types (i.e., “data type”)).
Although Calusinski as modified does not appear to explicitly state that the data set parameters includes details representative of data location as claimed, Calusinski states that source information may be captured and stored with the reference item/element, that data is updated (Calusinski, [0251-0253]), and that data source information is updated including authentication (see Calusinski, [0222]). Therefore, one of ordinary skill in the art would have been suggested to modify Calusinski to explicitly include the data source location with the motivation of knowing where to access and retrieve data for particular data items in order to update data, i.e., have the most recent data from data sources, without requiring user requests to provide such information, thereby allowing updating to occur automatically, i.e., without user intervention or prompting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Calusinski and Wang by including data type information with the motivation of capturing descriptions or properties of information (Wang, [0027]), which provides contextual information relating to the data, and thereby facilitates more relevant and accurate information extraction via domain specific knowledge (Wang, [0024]).

	Regarding claim 3: Calusinski as modified teaches The system of claim 1, wherein the one or more automated tasks for the processed reference datasets comprises performing the one or more automated task representative of loading and extracting of data from one or more pages of websites, performing task execution in the application's graphical user interface (GUI), identifying patterns and producing data relationship decisions with minimal human intervention, measuring the data quality of the data set, assigning a data quality score and publishing the related data (Calusinski, [0179], where the reference data utility provides an objective measure of the accuracy and quality of different available data sources based on its processes for comparing values for the same attribute from different sources. See also Calusinski, [0151], where the system determines source accuracy, which provides an objective measure of the relative quality of different sources of information to the data reference repository). 

	Regarding claim 5: Calusinski as modified teaches The system of claim 1, wherein in validate quality of the processed reference datasets based on a data governance framework (Calusinski, [0397], where the source-specific item cleansing verifies the correctness of the data content through the application of business rules), the authentication subsystem is configured to determine if there are any errors in the validated reference datasets (Calusinski, [0119], where the system determines for each source dataset whether the arriving items conform to the source dataset’s source specification and validates the completeness and correctness of attributes received in each source dataset’s item by performing item validation); and
	automatically rectify the determined errors in the validated reference datasets by replacing correct values in the reference datasets (Calusinski, [0215], where during processing of the received reference data, the system corrects an incorrect value from a source, and selects recommended values based on comparison of corresponding values from multiple sources. See also Calusinski, [0190], where the quality enhancement processing selects a preferred or recommended value, which results in the received/generated data being stored in the repository 20 as a result of the quality assurance step. See Calusinski, [0056], where the validation, normalization, and cleansing steps (such as, e.g., those described in Calusinski, [0190] and [0215] above) may be performed automatically). 

	Regarding claim 7: Calusinski as modified teaches The system of claim 1, wherein the data governance framework is configured to create standardized formats of the reference dataset (Calusinski, [0394], where received attributes for a reference data item are translated into a standard representation, i.e., attribute normalization, where normalized attribute names and values are stored in the repository), create control of data entry (Calusinski, [0215], where during processing of the received reference data, the system corrects an incorrect value from a source, and selects recommended values based on comparison of corresponding values from multiple sources. See also Calusinski, [0190], where the quality enhancement processing selects a preferred or recommended value, which results in the received/generated data being stored in the repository 20 as a result of the quality assurance step. See Calusinski, [0056], where the validation, normalization, and cleansing steps (such as, e.g., those described in Calusinski, [0190] and [0215] above) may be performed manually), create defined taxonomy guidelines (Calusinski, [0177], where the system describes an “assembly line approach” to data gathering, quality assurance, storage, and delivery of reference data, with the ability to support a wide range of client requirements for different topics, sources, modes and formats. This provides a standard reference data source, which promotes coherence and consistency within the industry (i.e., “guideline”). See Calusinski, [0165], where topics hierarchically organize data within the repository (i.e., “defined taxonomy”)) and real time updates of information and industry best practices (Calusinski, [0188], where the reference data utility sends data values to clients in the form of delivered on demand datasets, where each on demand dataset is a response to standing subscriptions representing real time updates on particular reference item values).
	Although Calusinski does not appear to explicitly state that the information pertains to industry best practices as claimed, Calusinski discloses in [0026] that there is a need to establish best practice data management and processing, since a lot of effort associated with reference data management is duplicated across the financial industry sector, as well as other industries. Therefore, one of ordinary skill in the art would have been suggested to modify Calusinski to include real time updates of industry best practices as claimed with the motivation of reducing costs to individual organizations through economies of scales while properly dealing with certain complexities inherent in the centralized utility approach (Calusinski, [0026]), in addition to providing standardized data (Calusinski, [0177]) in order to solve the lack of industry standards governing the representation of data leading to data inconsistency (Calusinski, [0013]). 

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 9: Calusinski as modified teaches The method of claim 5, further comprises periodically updating the obtained reference datasets using one or more machine learning methods (Calusinski, [0188], where the reference data utility sends data values to clients in the form of delivered on demand datasets, where each on demand dataset is a response to standing subscriptions representing regular updates on particular reference item values (i.e., “periodically updating”). See Wang, [0042], where the knowledge assist extraction performs data analytics to extract insights from the relationship determined to be present in the data, and automatically apply rules for engine deployment to tag and classify the data using artificial intelligence (AI) and machine learning (ML) frameworks (i.e., “using one or more machine learning methods”)). 

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 4, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calusinski et al. (“Calusinski”) (US 2006/0247944 A1), in view of Wang et al. (“Wang”) (US 2019/0102430 A1), in further view of Kaspa et al. (“Kaspa”) (US 2022/0374442 A1).
	Regarding claim 4: Calusinski as modified teaches The system of claim 1, but does not appear to explicitly teach wherein the one or more artificial intelligence-based methods for processing comprises the method of extraction, transformation, and loading of the reference datasets from the one or more external data sources with extraction frequency plan.
	Kaspa teaches wherein the one or more artificial intelligence-based methods for processing comprises the method of extraction, transformation, and loading of the reference datasets from the one or more external data sources with extraction frequency plan (Kaspa, [0018], where scheduling settings may configure the ETL job and/or one or more tasks related to the ETL job to be executed at a particular time, at periodic intervals, etc., and may configure the ETL pipeline in which extraction, transformation, and/or loading tasks are executed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Calusinski as modified and Kaspa with the motivation of regularly updating stored information which may save bandwidth by avoiding having the data source push notifications or updates automatically to Calusinski’s reference data repository.

	Regarding claim 6: Calusinski as modified teaches The system of claim 1, wherein the presentation subsystem is further configured to maintain and manage the reference datasets by periodically updating the reference datasets … (Calusinski, [0188], where regular or quasi real time updates are performed on particular reference item values (i.e., “periodically updating the reference datasets”)), … and adding related parameters to the reference datasets (Calusinski, [0219], where additional value gathering may be performed, which includes requesting additional input data from on demand sources. Resulting new data is passed through a data acquisition and quality enhancement process and stored in the repository).
	Calusinski as modified does not appear to explicitly teach [periodically updating the reference datasets] based on the frequency of data extraction required; [and] modifying the data quality based on data quality score.
	Kaspa teaches [periodically updating the reference datasets] based on the frequency of data extraction required (Kaspa, [0018], where scheduling settings may configure the ETL job and/or one or more tasks related to the ETL job to be executed at a particular time, at periodic intervals, etc., and may configure the ETL pipeline in which extraction, transformation, and/or loading tasks are executed (i.e., “based on the frequency of data extraction required”)); [and] modifying the data quality based on data quality score (Kaspa, [0027], where data quality metrics based on real-time status information that are generated using the machine learning model may be encoded within a visualization to depict information related to one or more data flows associated with an ETL job).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Calusinski as modified and Kaspa with the motivation of (1) regularly updating stored information which may save bandwidth by avoiding having the data source push notifications or updates automatically to Calusinski’s reference data repository; and (2) enforcing data quality and consistency standards such that data from separate sources can be used together (Kaspa, [0001]).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
14 December 2022




    
        
            
        
            
        
            
    

    
        1 See Alice Corp. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347 (2014) (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry”).
        2 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.
        3 a requester’s right to access and receive information; see Calusinski, [0126].